                                                             5:18-cv-1150
Case 5:18-cv-01150-OLG Document 1-3 Filed 11/01/18 Page 1 of 16




                      EXHIBIT 1
                    Case 5:18-cv-01150-OLG Document 1-3 Filed 11/01/18 Page 2 of 16
                                                                                                               PRIVATE PROCESS


                                                             Case Number: 2018-CI-18096
                                                                                                              liii ore tn-minie                2818C118826 S88082
                                                                                                                                                                 11111
PATRICIA BASKETTE ET AL
                                                                                                                                       IN THE DISTRICT COURT
VS.
                                                                                                                                        37th JUDICIAL DISTRICT
STATE BAR OF TEXAS INSURANCE TRUST ET AL                                                                                                BEXAR COUNTY, TEXAS
(Roto:Attaehed Docusent May Contain Additional Litigants.)


                                                                           CITATION
'THE STATE OF TEXAS'
Directed To: THE PRUDENTIAL INSURANCE COMPANY OF AMERICA


                  BY SERVING ITS REGISTERED AGENT, CT CORPORATION SYSTEM



"You have been sued. You may employ an attorney. If you or your attorney do not file a written answer with the clerk who issued this
citation by 10:00 am. on the Monday next following the expiration of twenty days after you were served this CITATION and ORIGINAL
PETITION ,a default judgment may be taken against you." Said ORIGINAL PETITION was filed on the 19th day of September, 2018.




ISSUED UNDER MY HAND AND SEAL OF SAID COURT ON THIS 2ND DAY OF OCTOBER AD., 2018.

ROBERT A ALLEN                                                                                                  Donna Kay WKinney
ATTORNEY FOR PLAINTIFF                                                                                          Be.xar County District Clerk
6243 111-10 WEST 7TH FL                                                                                         101 W. Nueva, Suite 217
SAN ANTONIO, TX 78201                                                                                           San Antonio, Texas 78205

                                                                                                                By: Danl.& 9(gmos, Deputy
PATRICIA BASKETTE ET Al.                                                                                        Case Number: 2018-CI-18096
VS                                                                     Officer's Return                         Court: 37th Judicial District Court
STATE BAR OF TEXAS INSURANCE TRUST ET Al.

I received Um CITATION on                               at       o'cleck    M. and( ) executed it by delivering a cop/ of the CITATION with attached ORIGINAL FEIN ION the
dale of delivery endorsed on it to the defendant                                                             in person on the                                          at
_.      ._ndodc      m at                                           Or( ) not executed because




Fees:                  Badge/PPS 0-                     Date certification expires:

                                                                                                                                                        County. Texas

                                                                                                 By:

OR: VLRIFICATIOO OF RETURR (If not served by a peace o(ficer) SWORM TO THIS



                                                                                                                ROTARY Milt. STATE OF TEXAS


OR: My name Is                                                                . sy date of birth is                                            and my address is
                                                                                    County:


I doclarc under penalty of perjury that the foregoing is true and correct. Executed in                                                County. State of Texas. on
the         day of                20.................



                                   %cid Date        /a-a- / ff         Reed Time          Atqfdrant
                                                                                                                                 ORIGIMAL (DK002)

                                   Service To
                                   Date            i°                  Time /: 2,1) AA.

                                   Gean 0. Smith PSC-4683
                                   Sig.                                        /`-k
                   Case 5:18-cv-01150-OLG Document 1-3 Filed 11/01/18 Page 3 of 16
  FILED
  9119/2018 4:23 PM                                                                      2citspps/sac3 w/jd
• Donna Kay McKinney
  Bexar County District Clerk
  Accepted 8y: Brenda Carrillo
                                                   2018C118096
                                                  CAUSE NO.

                 PATRICIA BASKETTE INDIVIDUALLY                                         IN THE DISTRICT COURT
                 AND AS REPRESENTATIVE OF THE
                 ESTATE OF WILLIAM LEONARD
                 BASKETTE, JR., DECEASED

                 VS.                                                                 37th      JUDICIAL DISTRICT

                 STATE BAR OF TEXAS INSURANCE TRUST
                 AND THE PRUDENTIAL INSURANCE
                 COMPANY OF AMERICA                                                      BEXAR COUNTY, TEXAS

                                                PLAINTIFF'S ORIGINAL PETITION

                 TO THE HONORABLE JUDGE OF SAID COURT:

                          COMES NOW Patricia Baskette, Individually and as Representative of the Estate of

                 William Leonard Baskette, Jr., deceased, hereafter referred to as Plaintiff, complaining State Bar

                 of Texas Insurance Trust and The Prudential Insurance Company of America, hereafter referred

                 to as Defendants, and makes and files this her Original Petition, and for cause of action would

                 respectfully show the Court the following:



                 1.1       Plaintiff intends that discovery be conducted under Discovery Level 3 of Rule 190 of the

                 Texas Rules of Civil Procedure.

                                                                    II

                 2.1       Plaintiff is an individual who resides in San Antonio, Bexar County, Texas. Plaintiff is

                 the surviving wife of William Leonard Baskette, Jr. and the legal representative of the Estate of

                 William Leonard Baskette, Jr.

                 2.2       The last three digits of the Plaintiffs driver license number are 250. The last three digits

                 of the Plaintiff's social security number are 572.



                                                                                               Plaintiff's Original Petition
 Case 5:18-cv-01150-OLG Document 1-3 Filed 11/01/18 Page 4 of 16




2.3     Defendant. State Bar of Texas Insurance Trust, is a domestic corporation organized and

existing under the laws of the State of Texas, with its principal place of business being in Austin,

Travis County, Texas. Said Defendant may be served by service of citation and a copy of this

petition on said Defendant by serving the office manager of said Defendant at its principal place

of business which is located at 1414 Colorado Street Austin, Texas 78701. Issuance and service

of citation along with this petition is requested on said Defendant at this time.

2.4     Defendant, The Prudential Insurance Company of America, is a foreign corporation

organized and existing under the laws of the State of New Jersey, and may be served by serving

its registered agent for service of process, with such agent being CT Corporation System, 1999

Bryan Street, Suite 300. Dallas, Texas 75201-3136. Issuance and service of this petition and

citation on The Prudential Insurance Company of America's registered agent is requested at this

time.

                                                 Ill

3.1     The subject matter in controversy and the damages sought by Plaintiff are within the

jurisdictional limits of the Court. Plaintiff seeks monetary damages in excess of $1,000,000.00.

3.2     This Court has jurisdiction over Defendant. State Bar of Texas Insurance Trust, because

said Defendant is authorized to do business in this state, does business in this state and is a

resident of this state. Further the claims herein arise out of acts and/or omissions performed by

the Defendant in this state.

3.3     This Court has jurisdiction over Defendant, The Prudential Insurance Company of

America, because the Defendant is authorized to do business in this state, does business in this

state, and is a resident of this state. Further; the claims herein arise out of acts and/or omissions

performed by the Defendant in this state.



                                                                             Plaint In Original Petition
                                                                                             21 P
 Case 5:18-cv-01150-OLG Document 1-3 Filed 11/01/18 Page 5 of 16




3.4      Venue is proper in Bexar County, Texas, because all or a substantial part of the events

and omissions giving rise to Plaintiff's claims occurred in Bexar County, Texas and because at

the time Plaintiff's causes of action accrued Plaintiff was a resident of Bexar County, Texas.

Moreover, since venue is proper in Bexar County, Texas as against one of the Defendants, it is

proper as to all Defendants.

                                                 IV

4.1     The insurance policy issued by Defendant insurer, as indicated in Exhibit "A", attached

hereto, was at all times relevant and material to this action in full force and effect. All conditions

precedent to the issuance of said policy and of Plaintiff's claims for relief under said policy have

been performed or have occurred.

4.2     At and before the death of William Leonard Baskette, Jr., all amounts due from the

insured for the purchase of the policy had been paid and accepted by the Defendant insurer. The

funds used to pay for the premiums were the community property of the Plaintiff and her

husband, William Leonard Baskette, Jr.

                                                 V

5.1    Defendants issued a life insurance policy in December 2008 on the life of the Plaintiff's

husband William Leonard Baskette, Jr. The certificate of insurance issued by Defendant is

attached as Exhibit "A".

5.2    William Leonard Baskette, Jr. passed away on September 19, 2016. After Mr. Baskette

died, Plaintiff. Patricia Baskette, submitted her claim to Defendants for payment of the

insurance proceeds. The claim was, however, denied.

5.3    On the date of Mr. Baskette's death the premiums had been paid and to the understanding

of the Plaintiff were current. The premiums had been paid for by community property funds.


                                                                             Plnintiff's Original Petition
                                                                                               31Page
 Case 5:18-cv-01150-OLG Document 1-3 Filed 11/01/18 Page 6 of 16




The policy was issued in the State of Texas, and all conditions required for the contract to be in

full force and effect on thc date of Mr. Baskette's death had been met.

                                                 VI

6.1      Plaintiff will show that at all times relevant herein Mr. Baskette had a legal and

enforceable insurance contract and that the Defendant insurers wrongfully denied the claim made

by Plaintiff under the policy thereby entitling Plaintiff- to the damages sued for herein.

                                               VII

7.1     Plaintiff will show that the acts of the Defendants have caused her damages represented

by the policy limits in the amount of $100,000.00, attorney's fees, statutory penalties permitted

by law; and prejudgment interest at the maximum legal rate.

                                                VIII

8.1     Plaintiff demands a trial by jury.

        WHEREFORE PREMISES CONSIDERED, Plaintiff prays that she have judgment

against Defendants as requested herein and for such other and further relief to which she may be

entitled whether at law or in equity.

                                              Respectfully submitted,
                                              ALLEN, STEIN & DURBIN, P.C.
                                              6243 IH-10 West, 7th Floor
                                              P. 0. Box 101507
                                              San Antonio, Texas 78201
                                              Telephone: 210.734.7488
                                              Facsimile: 2 .738.8036



                                              By.
                                                       R BERT A. ALLEN
                                                       State Bar No.: 01051000
                                                       rallen@asdh.com

                                                       JOHN B. GRISSOM

                                                                             Plaintifrs Original Petition
                                                                                              41Pnec
  Case 5:18-cv-01150-OLG Document 1-3 Filed 11/01/18 Page 7 of 16




                                    State Bar No.: 24092457
                                    jgrissom@asdh.com

                               ATTORNEYS FOR PLAINTIFF PATRICIA
                               BASKETTE, INDIVIDUALLY AND IN HER
                               REPRESENTATIVE CAPACITIES
#1637999/5795 057/RAALIBOAst




                                                       P.4tintiffs prigyp.I.Petition   s


                                                                        5IPage
              Case 5:18-cv-01150-OLG Document 1-3 Filed 11/01/18 Page 8 of 16


                        STATE BAR OF TEXAS INSURANCE TRUST




BOARD OF TRUSTERS

Kimberly L. Kiplin
chitintrcin
Armin


Veronica M. Carmona                                                     December 17,2008
Atalin


Gay N. Hanison

                         William Baskette
Greg Longino             110 East Nueva St.
Lufkin
                         San Antonio, TX 78204-1017
Christophcr W. Martin
Henution                 Certificate Number: 200003357
A. Martin Wickla, Jr.
Houston                  Dear Mr. 13askette:

Michael Jay Willson      We arc pleased to notify you that your request for the Member Life coverage
midtand
                         has been approved effective December 12,2008.
ADMINISTRATOR
                         A Certificate of Insurance is enclosed for your convenience.
Brooks E. Davis
                         A premium statement will around the middle of January. Before we can
                         set up the Electronic Funds Transfer, please submit a blank voided cheek with
                         a copy of this letter.

                         If you should have any questions, please feel frcc to contact our office.

                                                                        Sincerely,


                                                                        Cindy Sal
                                                                        Individual Insurance Specialist

                         Enclosure




                                     Capitol Tower • 706 ti. 94Street. Suite I i01 4nslInTerm 78701
                                  Amain 512/479-0941 • lioristair 713/22.14024 *11 Worth R17/04-3547


                                                  -EXHIBIT-A
                                             Ton-Free h8001440-7248 • £41 512/479-4109
                                                                                                          Baskette000001
Case 5:18-cv-01150-OLG Document 1-3 Filed 11/01/18 Page 9 of 16


      STATE BAR OF TEXAS INSURANCE TRUST




                                                       August 16, 2010



       William Baskette
       110 East Nueva Street
       San Antonio, TX 78204-1017

       Regarding                                     Beneficiary Change
       Policy / Control Number:                      47080
       Certificate Number:                           200003357

       Dear Mr. Baskette

       Your beneficiary change request has been completed.
       Revised Certificates of Insurance are enclosed for your convenience.

       If you have any questions, please feel free to contact this office.




                                                      Sincerely,



                                                      Angie R. Aleman
                                                      Application Assistant
       Enclosure




                   Capital Thwer • 206£ 91"Strrel. Serile 1601 4uxiin.7krus 73701
                Arattn 51214794941 • HOUSItfit 716/7244024 • P. Worth 317/654-3347
                           2b11-Fret 169001460-7248 • FAX 6.12/4710-4109

                                --EXHIElfrA                                          Baskette000002
 Case 5:18-cv-01150-OLG Document 1-3 Filed 11/01/18 Page 10 of 16




CONTRACT HOLDER:       STATE BAR OF TEXAS INSURANCE TRUST
GROUP CONTRACT NUMBER: G-47080
CEICTIFICATE NUMBER:   200003357
PRIMARY INSURED:       William Baskette

EFFECTIVE DATE:                        August 11, 2010
(Subject to the Delay of Effective Date Section in your Booklet)


Participant Term Life Insurance

       Primary Insured Amount:        One Hundred Thousand Dollars-

Dependent Term Life Insurance

       Spouse Amount:                 None-
       Each Child Amount:             None-

Beneficiary for Primary Insured:      Primary, Patricia Baskette, and Spouse 100%
                                      If Primary is not alive then, Secondary, Matthew Baskctte,
                                      Son and Aisba Rodriguez, Step-daughter ® SO % each-




This certifies that the benefits stated above and described In your Group Insurance
Booklet/Certificate are applicable to you. All benefits are subject in every way to the entire Group
Contract which includes the Group Insurance Booklet/Certificate. It alone forms the agreement
under which payment of insurance is made.


THE PRUiPENTLAL INSURANCE COMPANY OF AMERICA




                                                                                            Baskette000003
                                        EXHIBIT A
•
             Case 5:18-cv-01150-OLG Document 1-3 Filed 11/01/18 Page 11 of 16
                                                                                                    Member Term Life Request for Coverage Form
                                                                                                        Return this completed form in the enclosed envelope Oo not
                                                                                                  include payment now You will tie billed after ycar new coverage is
                                                                                                   effective. If you currently have coverage. and do nut warn to make
                                                                                                    any changes at this time. yOu do not need tu complete this form
     Suite Bit: of Texas Insurance Trust                                                                                        Questions? Please call 1-800-480-7248.
    Please print all answers using black ink.                                                                                                      Group Policy No 47080

    Member Information



    William 8askette
    110 East Nueva St
    San Antonio. TX 78204-1017


    Gender
    O rkAalo      Dare of Both (rren/ddlywy)               Social Security Number                    Height            Weight              Daytime Telephone Numbei

    DI male        al771                                  IZA4- - 5rtigg                                  i141   ICI
                                                                                                                                           2711 -             -[11 d.13
      YES, would like to faceiveitaPorqatmagglOtion                   ._E•mail Adraess:       _                                            evening 191entulne.tigreher , _
    mart MOur training opportunities. Products. offerings.
    and utogram-sponsored .MI11 events.                                     ragets.,teig, dev- 64                       )                          --VIV.1 -6FM31.
     _I I am employed by a Member's law practice                            Bar Crud Number                      Date of Full lime empfoymetil (ounhilikIYY1

    A  &tate Bar of Texas Member                                             D497/11
                                                                                   .0                            (46 al nit,
     Are You        A New Applicant Cl Increasing Present Coverage Current Coverage Amount: S
     'II •,ou are a-creasing coverage to force. your present amount plus additional amount squats the amount you indicate below. MU do not quality tor the uttreasal
       amount row present amount remains in forcejNo member can be covered for mom than St.000.000 of SBUtIT life insurance.


    Optional Term Life lostuence Plea Coverage knottats (Please OKA wet

                    s am Ds80o.000                              0 swo.coo              0 S400.000             0 $200.000

               El u00.000              0$700.000                      VA
                                                                       ' 0.000         01300.000              K1100.000

     Beneficiary lot ommtion—Plea se specify your beneficiary (full name. &ample: Jane lee (Joe)
               lot Name ul Ourefinary                                                                                       lielanutstap

                 ietre44 if-trtene                                                                                          TifeTtiar                      Lin;
               &tress

               [9.60.7 CAA!'" he(ta174,11 /90214/4 77: 71124r/                                                                  Total IMust equal 100%)          100%        I
               in Iry e space is merlon. please attach a separate sheet I

     Payment Basis-1 request the following payment basis lease check one):
               0Bill Ma Monthly p BIB Ma thserterfy                               Monthly Elacherile Fends Transfer (EFT)"
                 11 elerbag Hi vou Bing at-rupture trikiectronac f Transfer Authortration section below
               Monthly Electronic Fonds Transfer Autherinaion--if you wish to use your checking account, enclose a blank voided check to, that dixtv.;n1 It fou wish
               tu use vim; savings account. enclose a copy of a voided deposit sip. By my signature below I ainhorito the State Bar at texas Insurarot bust it; ar,conlance
               with Ow Agreement !included on page 31w charge my bank account fix the emuunt of my insurance contrthuutNl eari*nt until such time as prone %%mum
               notice ft cancellation, of insurance is terminated.

               /44ez                    ZUfgeerrisr- rK.arre4vae__
               Ac7u                  N e                                           Bank Name
                                                                                          trelP7?tr2i
               flank's Transit Routing Numb;                                    Account Number                                 ?Laura of Account Owner

             1 3-rif Al                           Coverage issued by The Prudential Insurance Company of America                                    F d 09/7008 Page 1 or 3

                                                                                                                                                  Baskette000004
                                                                        EXHIBIT A
FILED
10/29/2018 11:55 AM Case       5:18-cv-01150-OLG Document 1-3 Filed 11/01/18 Page 12 of 16
Donna Kay McKinney
Bexar County District Clerk
Accepted By: Elvira Enriquez


                                                 CASE NO. 2018-CI-18096


             PATRICIA BASKETTE INDIVIDUALLY                   §                   IN THE DISTRICT COURT
             AND AS REPRESENTATIVE OF THE                     §
             ESTATE OF WILLIAM LEONARD                        §
             BASKETTE, JR., DECEASED,                         §
                                                              §
                                  Plaintiff                   §
                                                              §
                      v.                                      §                   37TH JUDICIAL DISTRICT
                                                              §
             STATE BAR OF TEXAS INSURANCE                     §
             TRUST AND THE PRUDENTIAL
             INSURANCE COMPANY OF AMERICA,                                         BEXAR COUNTY, TEXAS

                                  Defendants.


                                DEFENDANT PRUDENTIAL’S ANSWER AND DEFENSES

                      Defendant, The Prudential Insurance Company of America (“Prudential” or

             “Defendant”), by and through its attorneys, hereby files its Answer and Defenses to Plaintiff’s

             Petition, and respectfully shows as follows:

                                                  I. GENERAL DENIAL

                      Subject to such stipulations as may hereafter be made, Defendant asserts a general denial,

             in accordance with Rule 92 of the Texas Rules of Civil Procedure, and requests that Plaintiff

             prove her charges and allegations by a preponderance of the evidence or clear and convincing

             evidence, where appropriate, as required by the Constitution and laws of the State of Texas.

                                                      II. DEFENSES

                      By pleading the following Defenses, Defendant does not concede that each of the matters

             covered by the numbered defenses is to be proven by Defendant, and Defendant reserves its

             position that Plaintiff retain the burden of proof on all matters necessary to state the claims

             asserted in Plaintiff’s Petition and to establish her alleged damages. Without prejudice to its

             denials and other statements of its pleading, Defendant alleges the following defenses:


             51611706v.1
          Case 5:18-cv-01150-OLG Document 1-3 Filed 11/01/18 Page 13 of 16



          1.    Plaintiff’s claim, in whole or in part, fails to state a claim upon which relief can be

granted as a matter of fact and law.

          2.    Plaintiff seeks benefits that are not provided under the policy or benefits for

coverage that no longer existed at the time of death of the former insured.

          3.    Plaintiff’s requests for damages are barred because Defendant has fully

performed, satisfied, and/or discharged all of its duties and/or obligations under the policy.

          4.    Plaintiff’s claims are barred by the terms, conditions, and obligations of the

policy.

          5.    Plaintiff seeks benefits that are not provided under the policy’s terms or law.

          6.    Plaintiff has failed to submit proof of loss, as required by the policy’s terms.

          7.    Plaintiff’s request for damages is barred because Defendant did not breach any

duty owed to Plaintiff.

          8.    Plaintiff’s claims, to the extent that they are based upon representations made

outside the applicable written agreements, are barred by the parol evidence rule.

          9.    Damages sustained by Plaintiff, if any, were not proximately caused by

Defendant.

          10.   Some or all of the claims against Defendant are barred because Plaintiff’s

damages, if any, were caused, in whole or in part, by the superseding or intervening conduct of

Plaintiff, independent third parties, or events that were extraordinary under the circumstances,

not foreseeable in the normal course of events, or independent of or far removed from

Defendant’s conduct or control.




                                                  2
51611706v.1
         Case 5:18-cv-01150-OLG Document 1-3 Filed 11/01/18 Page 14 of 16



         11.    Plaintiff’s damages, if any, were caused by the sole or comparative fault of the

Plaintiff or other third parties, including, but not limited to, third parties not under Defendant’s

direction or control. Such fault bars or, in the alternative, reduces Plaintiff’s recovery.

         12.    Plaintiff’s claims are barred because she has failed to mitigate her damages, if any

such damages exist.

         13.    Plaintiff is barred and/or estopped from obtaining any relief by her own conduct,

acts, omissions, and unclean hands.

         14.    Plaintiff’s damages, if any, would amount to an unjust enrichment.

         15.    Plaintiff’s claims are barred, in whole or in part, because Plaintiff has not suffered

the injury or damages alleged, or any other injury or damages.

         16.    Plaintiff is not entitled to an award of attorneys’ fees under any of her theories of

recovery.

         17.    Defendant reserves its right to amend its Answer and Defenses as may become

available or apparent at a future date.

                                          III. CONCLUSION

         WHEREFORE, PREMISES CONSIDERED, Defendant, The Prudential Insurance

Company of America, prays (1) that Plaintiff take nothing by this suit, (2) that Prudential recover

all costs incurred by it in the defense of Plaintiff’s allegations and claims for relief, and (3) for

such other relief, legal or equitable, to which it is justly entitled.




                                                    3
51611706v.1
         Case 5:18-cv-01150-OLG Document 1-3 Filed 11/01/18 Page 15 of 16



DATED: October 29, 2018                     Respectfully submitted,



                                            By: /s/ Esteban Shardonofsky
                                                Esteban Shardonofsky
                                                Texas Bar No. 24051323
                                                700 Milam Street, Suite 1400
                                                Houston, Texas 77002-2812
                                                Telephone: (713) 225-2300
                                                Facsimile: (713) 225-2340
                                                sshardonofsky@seyfarth.com


                                                Attorneys for Defendant,
                                                THE PRUDENTIAL INSURANCE
                                                COMPANY OF AMERICA




                                        4
51611706v.1
         Case 5:18-cv-01150-OLG Document 1-3 Filed 11/01/18 Page 16 of 16



                                CERTIFICATE OF SERVICE

         The undersigned hereby certifies that he served a copy of the foregoing PRUDENTIAL’S

ANSWER AND DEFENSES to the following via certified mail return receipt requested, on this

29th day of October, 2018:

                Robert A. Allen
                Allen, Stein & Durbin, P.C.
                6243 IH-10 West, 7th Floor
                P.O. Box 101507
                San Antonio, Texas 78201
                rallen@asdh.com
                Attorney for Plaintiff


                Lamont Jefferson
                Jefferson Cano
                112 E. Pecan St., Suite 1650
                San Antonio, TX 78205
                ljefferson@jeffersoncano.com
                Attorney for Co-Defendant State Bar of Texas Insurance Trust




                                              /s/ Esteban Shardonofsky
                                              Esteban Shardonofsky




                                                5
51611706v.1
